Title: From Louisa Catherine Johnson Adams to John Adams, 27 November 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 27 Novbr. 1820
				
				I last evening received your Letter of the 20h with great delight and assure you I require nothing but your word to satisfy me regarding your conduct having always had full reliance on your respect to truth—When I wrote I had heard a terrible account of the rebellion and was excessively alarmed at the consequences for you under this impression and trembling with lest George in his desire to make things appear better than they were I thought it my duty to warn you of what you must expect should you be so unfortunate as to merit the punishment of expulsion—Most sincerely do I congratulate both you and myself on your escape from a peril so imminent which however trifling young men may think it often gives a colouring to their future livesYour father desires me to tell you that you may commence your journey on the sixteenth and recommends should the Steam boats continue to run that you both come in them in preference to a land journey should they not run he desires you will pass one night at New York and one at Philadelphia to rest yourselves on the road but does not wish any longer delay. Your Grandfather seems to be in the midst of business and occupation and hitherto it appears to agree with him very well—Hariet Welsh has written to me and says he is quite the  fashion—It reminds of me a little of Dr. Franklin and the French Ladies who never could let him alone—How does he like all this? George is becoming quite grave I hear tell him to guard against extremes as they do not suit a very young man.God Bless you my Son may you always be as fortunate in extricating yourself from your difficulties but be timely wise and in future let the lesson you have now learnt be impressed upon your mind that it is  safer to avoid and easier to avoid danger than to extricate ourselves from it when we have once thrown ourselves into its jaws—You must take me to be supplied with apparel as it much cheaper and better in Boston than it is here.Your Mother
				
					L. C. Adams.
				
				
			